Citation Nr: 1040550	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Baltimore, Maryland 
(RO), in which the benefit sought on appeal was denied.

In his testimony before the undersigned during a June 2010 
hearing held at the Central Office in Washington, District of 
Columbia, the Veteran identified the issue on appeal, noted what 
pertinent evidence was outstanding, and might assist in 
substantiating the claims.  Additionally, the Veteran through his 
testimony, with the assistance of his representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 
488 (2010).   A copy of the hearing transcript has been 
associated with the claims folder.


FINDING OF FACT

Hepatitis C was not shown in service or for many years 
thereafter, and the preponderance of the evidence is against a 
finding that it is in any way related to the Veteran's service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis 
C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection.  So, VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the December 2008 RO decision in the matter, VA 
sent a letter to the Veteran in September 2008 that fully 
addressed some notice elements concerning his service connection 
claim.  The letter informed the Veteran of what evidence is 
required to substantiate the claims, and apprised the Veteran as 
to his and VA's respective duties for obtaining evidence.  The 
notice letter also provide notice how disability ratings and 
effective dates for the award of benefits will be assigned if 
service connection is granted or a higher evaluation is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  Moreover, the Veteran was 
afforded a hearing before the undersigned where he provided 
testimony in support of his claim. 

VA also has a duty to provide an examination; but the duty only 
applies when such an examination is necessary to decide a claim.  
Here, VA did not provide the Veteran with an examination in 
connection with his claim for service connection for hepatitis C; 
however, the Board finds that an examination was not necessary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  

Other than the Veteran's statements that he was exposed to 
hepatitis C risk factors in service, there is also evidence that 
he was exposed to other at-risk activities after discharge.  Even 
conceding the competency of the Veteran to discuss his in-service 
risk factors, the fact remains that there is no medical evidence 
even suggestive of a possible link between his in-service risk 
factors and his current diagnosis of hepatitis C (which was first 
made almost two decade after his discharge from service).  
Consequently, a remand to accord the Veteran an opportunity to 
undergo a pertinent VA examination is not required.  38 U.S.C.A. 
§ 5103A(a)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

The Veteran seeks service connection for hepatitis C.  He 
currently asserts that he acquired the disease during service he 
received immunizations via air-jet gun, and that there was 
"visible blood" present on the arm of soldiers before he was 
inoculated with the same air-jet gun (non-sterilized).  The 
Veteran further went on to state that the injector guns were not 
cleaned as the soldiers passed through for immunization.  He also 
reports that he was potentially exposed to disease while getting 
a tattoo during service where the tattoo artist did not use a 
sterilized needle.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Here, the Veteran claims he is entitled to service connection for 
hepatitis C.  The Veteran's post-service private treatment 
records show he has a current diagnosis for hepatitis C.  See VA 
treatment records dated 2003 to 2008.  A review of the Veteran's 
service treatment records does not show any diagnosis or 
treatment for any liver-related disorders, including hepatitis C.  
The report of his immunization history shows that the Veteran 
received nine shots during service.  The report of a July 1976 
examination prior to separation does not indicate that the 
Veteran had hepatitis C, or any other liver-related disorders.  

The remaining question on appeal is the whether the competent 
medical evidence of record shows that the Veteran's hepatitis C 
is related to his activities in service.  Here, the preponderance 
is against such a finding.  

First, the Veteran does not allege, nor does the evidence of 
record show, that he was diagnosed with hepatitis C in service.  
The Veteran reports that he did not have hepatitis C prior to 
starting work at a VA Medical Center in September 2002.  See 
August 2008 statements in support of the case.  He also reported 
that test results for his employee physical revealed negative 
findings for hepatitis C, and a review of the report of the 
September 2002 employee physical examination does not show any 
indication of that the Veteran had hepatitis C at that time.  See 
statement attached to October 2008 Authorization to Release 
Information.  The first positive finding of hepatitis is shown in 
a December 2002 VA treatment record.  

The medical evidence of record does not show any hepatitis C 
pathology prior to December 2002, which is almost two decades 
after his discharge from service.  The evidence does not support 
the claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

While Board notes that it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s, the 
evidence does not support a finding of any symptoms consistent 
with hepatitis C while he was on active duty.  See VBA Fast 
Letter 211B (98-110) November 30, 1998.  

In addition, the record lacks medical evidence establishing a 
possible relationship between the Veteran's hepatitis C and his 
period of active service.  The Veteran asserts that his hepatitis 
C was incurred during service, but there is no medical evidence 
supporting such a link.  

The Board has considered the Veteran's assertion that hepatitis C 
was incurred during service from exposure to unsanitary air-jet 
inoculation guns.  While the record shows that the Veteran 
received nine immunization shots in service, the Board notes that 
VA has discounted the plausibility of hepatitis C transmission 
with air gun injectors.  See VBA, Fast letter 04-13 (June 29, 
2004) (noting that while transmission with air gun injectors was 
biologically plausible, scientific evidence has identified that 
hepatitis C spreads primarily by contact with blood and blood 
products, with the highest prevalence of infection among those 
with repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users and recipients of blood 
transfusions before 1992)).

The Board also notes that the Veteran has submitted excerpts from 
two other Board decision pertaining to appeals of other veterans, 
in which their hepatitis C was found to be linked to in-service 
exposure to unsanitary air-jet inoculation guns.  The facts and 
findings in prior Board decisions pertain to those veterans' 
cases and not to the case at hand.  While it appears that 
excerpts from prior Board decisions may indicate that other 
Veterans Law Judges accepted medical evidence showing a link 
between the other veterans' hepatitis C and their in-service 
exposure to unsanitary air-jet inoculation guns, any finding in 
those prior Board decisions is based on evidence associated with 
the record of those veterans in the other appeals.  The Board is 
not bound by findings found in previous Board decisions.  
Further, any finding made in a prior Board decision pertains only 
to the veteran who submitted that appeal.  Such a finding is 
based on the evidence related to that veteran's medical records 
and the evidence in that veteran's claims file.  Those decisions 
do not provide any specific findings or evidence to establish a 
link between this Veteran's hepatitis C and any aspect of his 
period of service.  

In the instant matter, there is no pronouncement from any 
evaluating physician indicating or suggesting that air gun 
immunization was the likely cause of the Veteran's hepatitis C.  
There no unique circumstance involving his receipt of 
immunizations during service to suggest the likelihood that such 
resulted in accidental transmission of the hepatitis C virus.  
Rather, as discussed below, the evidence shows that there are 
overriding factors involved, such as incidents of post-service 
at-risk exposure for hepatitis C.   
 
The Board has considered the Veteran's statements that he only 
engaged in hepatitis C risk activities while in service and his 
denial of any post-service exposure to hepatitis risk factors 
such as tattoos, intravenous drug use, blood transfusion and 
random unprotected sexual intercourse.  See the June 2010 Board 
hearing transcript 4-6. 

The Veteran, as a layperson, is competent to attest to facts 
surrounding his claim, such as when he was exposed to hepatitis C 
risk factors.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").  

In this case, the Veteran's denial of any post-service exposure 
to hepatitis C risk factors is inconsistent with other evidence 
contained in the claims folder, including his own statements in 
support of his claim.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  The report of a June 1983 VA psychiatric examination 
shows that the Veteran reported an in-service and post-service 
history of substance abuse, which included heroin and cocaine.  

Additionally, the Veteran had previously indicated that he 
incurred hepatitis C from occupational exposure to "organic 
matter, infectious organisms, and to disagreeable odors" and 
"minor injury situations such as cuts, bruises, abrasions" 
while working in VA healthcare facility for several months.  See 
August 2008 statements in support of the case and December 2008 
notice of disagreement.  During the June 2010 hearing, the 
Veteran testified that safety precautions were used at the VA 
healthcare facility to prevent exposure to diseases, such as 
hepatitis C.  The Board finds that the Veteran denial of any 
post-service exposure to hepatitis C risk factors is not 
credible.  See Caluza, 7 Vet. App. at 498. 

In light of the evidence that shows the Veteran was not diagnosed 
with hepatitis C until after service, and his reports that he 
engaged in hepatitis C risk factors during service and after 
service, the Board finds that the preponderance of the evidence 
is against a finding that hepatitis C was incurred in service, or 
is otherwise related to any aspect of service.  Also, there is no 
medical evidence that links the Veteran's current disability to 
his service.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  





ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


